IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30944
                        Conference Calendar
                         __________________


DARRELL MORGAN,

                                     Petitioner-Appellant,

versus

ORLEANS PARISH PRISON; CHARLES C. FOTI, JR.,

                                     Respondents-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-2568 D
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Darrell Morgan appeals the district court's dismissal of his

28 U.S.C. § 2254 petition.   Morgan filed his petition as a pre-

trial detainee in Orleans Parish Prison on state charges.    The

district court construed the petition under § 2241 and dismissed

it without prejudice because Morgan failed to exhaust state

remedies.

     We have reviewed the record and Morgan's arguments on

appeal, and we perceive no reversible error.   Accordingly, we


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30944
                                -2-

affirm the dismissal for essentially the reasons stated by the

district court.   (Morgan v. Orleans Parish Prison, No. 95-CV-

2568 D).

     APPEAL DISMISSED.